            Case 4:20-cv-03709 Document 22-5 Filed on 11/01/20 in TXSD Page 1 of 2




              Chris Hollins · Harris County Clerk
FOR IMMEDIATE RELEASE                                                   CONTACT: Communications & Voter Outreach
June 15, 2020                                                                         County.Clerk@cco.hctx.net
                                                                                                 (713) 274-9550
                  Harris County Clerk Chris Hollins Launches 23-Point S.A.F.E. Plan
                              Ahead of July Primary Runoff Elections

(Houston, TX) – Today, Clerk Hollins announced S.A.F.E., a robust set of 23 initiatives to ensure the July Primary
Runoff Elections and the November General Election are safe, secure, accessible, fair, and efficient. The framework
addresses the challenges of administering an election during an unprecedented global pandemic through thoughtful
consideration of voter and poll-worker safety and innovating conventional practices to make voting more efficient.

“Since taking office on June 1st, I have spent my first two weeks learning, meeting with staff and stakeholders, and
creating dedicated working groups to tackle the challenges we are facing as we head into July and November. Through
these discussions, we developed S.A.F.E. to communicate to voters and staff what they can expect at the polls,” said
Harris County Clerk Chris Hollins. “My commitment to all the residents of Harris County is to administer a safe, secure
and fair election this July and again in November. This office will do everything we can to give every Harris County
voter an equal say at the polls and give you the peace of mind that your vote will be counted.”

More information on the 23 S.A.F.E. initiatives below:

SAFE is our commitment to voters that you can exercise your right to vote without putting your health at risk. We will:

1.    Provide PPE to all poll workers and voters who need it;
2.    Optimize the floor plans of polling locations for safety and social distancing; and
3.    Promote and maximize vote-by-mail within the bounds of the law.

Our election will be SECURE. It is ours—no one else’s—and we will not allow any tampering. We will:

4.    Ensure the security of our voting systems and hardware; and
5.    Respond proactively to any reports of voter intimidation, coercion, or fraud.

Our election will be ACCESSIBLE. Harris County voters can cast their votes at more polling sites and can do so quickly
and conveniently. We will:

6.    Utilize data to increase the number and optimize the locations of polling sites;
7.    Procure sufficient additional machines from other jurisdictions and provide them with exceptional technical
      support;
8.    Allocate machines across polling sites based on known traffic patterns and expected turnout;
9.    Accurately report wait times across the County during the Early Voting period and on Election Day;
10.   Provide increased voting hours during the Early Voting period;
11.   Ensure ADA accessibility across County polling sites; and
12.   Increase curbside voting and potentially introduce drive-thru-voting.


                                                   Exhibit 5                                     6XSS05
            Case 4:20-cv-03709 Document 22-5 Filed on 11/01/20 in TXSD Page 2 of 2

Our election will be FAIR. Every Harris County voter has equal access to the polls, and your vote is your voice in our
democracy. We will:

13.   Increase outreach to all voters and groups traditionally left out of the democratic process;
14.   Seek and incorporate meaningful feedback from all stakeholders;
15.   Count every vote and ensure the accuracy of election results;
16.   Reduce the time it takes to report results on Election Day; and
17.   Proactively engage provisional ballot voters on how to cure their ballots so they may be counted.

And our election will be EFFICIENT. We will ensure that the resources are in place for our elections to run smoothly
despite today’s unprecedented conditions. We will:

18.   Recruit more than enough poll workers to operate polling locations during the Early Voting period and on
      Election Day;
19.   Train poll workers and clarify standard operating procedures for a safe and effective operation under the
      current circumstances;
20.   Prepare resources in anticipation of increased vote-by-mail usage by Harris County voters;
21.   Put key performance indicators (KPIs) in place to measure our preparedness in ensuring a S.A.F.E. election for
      the voters of Harris County;
22.   Optimize the ballot layout to allow voters to cast their votes more quickly; and
23.   Procure the next generation of voting machines for use beyond 2020.

The first election of Clerk Hollins’s administration will be the 2020 Primary Runoff. The Early Voting Period for this
election will be June 29-July 10, and Election Day is on July 14.

For more information go to HarrisVotes.com and follow @harrisvotes on Twitter, Facebook, and Instagram.

                                                           ###

Harris County Clerk Chris Hollins Launches 23-Point S.A.F.E. Plan (video)




                                                   Exhibit 5                                       6XSS05
